240 F.2d 847
James KIMBEL et al., Appellants,v.CHEMICAL BANK & TRUST COMPANY et al., Appellees.
No. 12694.
United States Court of Appeals Sixth Circuit.
Jan. 22, 1957.

Hubert Meredith, Greenville, Ky., Thos, E. Sandidge, Owensboro, Ky., for appellants.
Byron, Sandidge & Holbrook, Owensboro, Ky., Franklin & Franklin, Laurence T. Gordon, Madisonville, Ky., James G. Wheeler, Paducah, Ky., Frederick S. Beebe, New York City, for appellees.
Per Curiam.


1
It appearing from the stipulation between the parties hereto, as supplemented and amended, and from a copy of their agreed judgment, both of which have been tendered herein, and which judgment said parties propose to submit to the District Court for entry, that they have come to an adjustment of the controversies in this cause and have compromised and settled all the issues involved herein.


2
It is now ordered that said stipulation as supplemented and amended and the copy of said agreed judgment for entry in the District Court be filed and made a part of the record herein;


3
It is further ordered that, on the joint motion of the parties hereto and by and with their consent and approval, the judgment of June 6, 1955, appealed from herein, be and the same hereby is reversed, and that this cause be remanded to the United States District Court for the Western District of Kentucky, at Owensboro, for further proceedings in conformity with said stipulation as amended and said agreed judgment, compromising, settling, and disposing of the issues in this litigation;


4
It is further ordered that it be stated in the mandate that this decree reversing said judgment of the District Court is entered by the consent of the parties hereto, as appears from said stipulation and their joint motion herein; and


5
It is further ordered that each of the parties hereto pay their respective costs herein.